Citation Nr: 1200096	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension with supraventricular tachycardia and sick sinus syndrome, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971 and from June 1973 to July 1994.  He received the Navy Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased 30 percent rating for hypertension with supraventricular tachycardia and sick sinus syndrome, effective February 26, 2004.

The Veteran testified before the undersigned at a June 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In August 2008 and October 2010, the Board remanded this matter for further development.

During the June 2008 hearing, the Veteran raised the issues of entitlement to service connection for diabetes and residuals of strokes.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The provisions of 38 C.F.R. § 4.100 direct that with regard to various cardiovascular system disabilities, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contradiction, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100 (2011).

In its August 2008 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to assess the severity of his service-connected cardiovascular disability.  The Board directed that the examiner was to estimate the level of METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope only if laboratory determination of METs by exercise testing could not be done for medical reasons.  

The Veteran was afforded a VA examination in July 2009, however cardiac stress testing was not conducted and only an estimated METs level was provided.  The examiner explained that METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.

In its October 2010 remand, the Board noted the inadequacy of the  July 2009 VA examination due to the fact that, among other things, METs testing was not conducted, despite the fact that none of the exceptions in 38 C.F.R. § 4.100 were evident in the examination report.  Thus, the Board again instructed the AOJ to schedule a new VA examination and the examiner was directed to conduct appropriate testing to calculate the Veteran's METs.  An estimated level of METs was to be provided only if exercise testing could not be done for medical reasons.

The Veteran was afforded a new VA examination in February 2011.  However, the examiner again provided only an estimated METs level and the reasoning was the same as that given in the July 2009 VA examination report.  Also, there is no evidence that any of the other exceptions in 38 C.F.R. § 4.100 are applicable.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As only an estimated METs level was provided during the February 2011 VA examination and there was insufficient reasoning for the absence of METs testing, the Board must unfortunately again remand this claim for compliance with the instructions in its August 2008 and October 2010 remands.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of the service-connected cardiovascular disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must conduct and report the results of serial blood pressure readings and appropriate exercise test(s) needed to properly calculate the Veteran's METs (metabolic equivalents). 

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.   

An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  

The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction).   

The examiner should also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The AOJ should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


